DETAILED ACTION
This Office action is in response to the amendment filed on February 2, 2021, entered by the RCE filed on the same date.
Claims 17-24 are pending.
Claims 17-24 have been amended.
Claims 1-16 have been canceled.
The objections to Claims 17, 20, 23, and 24 are withdrawn in view of Applicant’s amendments to the claims. However, Applicant has failed to fully address the objection to Claim 21. Accordingly, this objection is maintained and further explained hereinafter.
The 35 U.S.C. § 112(b) rejections of Claims 17-19 and 22 are withdrawn in view of Applicant’s amendments to the claims. However, Applicant has failed to address the 35 U.S.C. § 112(b) rejections of Claims 17-14. Accordingly, these rejections are maintained and further explained hereinafter.
Applicant has failed to address the 35 U.S.C. § 101 rejections of Claims 17-24 due to non-statutory subject matter. Accordingly, these rejections are maintained and further explained hereinafter.
The 35 U.S.C. § 101 rejections of Claims 17-24 due to a judicial exception without significantly more are maintained in view of Applicant’s arguments and further explained hereinafter.
It is noted that Claims 18, 19, and 22 contain amendments. However, the claims do not include markings to indicate the changes that have been made relative to the immediate prior version of the claims. Applicant is reminded that “[t]he text of any added subject matter must be shown by underlining the added text” as per 37 CFR 1.121(c)(2).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 2, 2021 has been entered.

Response to Amendment
Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 recites “a design structure matrix DSM file.” It should read -- a design structure matrix (DSM) file --. Note the parentheses.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is directed to a system. The claim is rendered vague and indefinite because the claim does not recite any components of the system for performing the recited steps.
Claims 18-24 depend on Claim 17. Therefore, Claims 18-24 suffer the same deficiency as Claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 17 is directed to a system. However, the claim does not recite any components of the system for performing the recited steps. Consequently, the claimed system can be construed to cover software under the broadest reasonable interpretation. Therefore, the claimed system is ineligible subject matter under § 101.
Claims 18-24 depend on Claim 17 and do not cure the deficiency of Claim 17. Therefore, Claims 18-24 are rejected for the same reason set forth in the rejection of Claim 17.

Claims 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitation “identifying a computer program quality corresponding to a measure of the computer program’s maintainability, wherein the computer program’s maintainability is measured using a decoupling level metric corresponding to how the program can be decoupled into independently replaceable modules.” The recited step, under the broadest reasonable interpretation, covers performance of the step in the human mind alone or with the aid of pen and paper. That is, nothing in the claim precludes the step from practically being performed in the human mind alone or with the aid of pen and paper. For example, “identifying a computer program quality corresponding to a measure of the computer program’s maintainability, wherein the computer program’s maintainability is measured using a decoupling level metric corresponding to how the program can be decoupled into independently replaceable modules” in the context of the claim encompasses a user making a mental identification.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element “wherein the system receives at least two inputs: (1) a dependency file comprising dependency relations among modules; and (2) a clustering file that contains the design rule hierarchy (DRH) clustering information for the modules.” The additional 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “wherein the system receives at least two inputs: (1) a dependency file comprising dependency relations among modules; and (2) a clustering file that contains the design rule hierarchy (DRH) clustering information for the modules” simply appends a well-understood, routine, and conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception is not indicative of an inventive concept. MPEP 2106.05(d)(II) expressly states that the courts have recognized the computer function of receiving or transmitting data over a network, e.g., using the Internet to gather data as a well‐understood, routine, and conventional computer function when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Thus, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to receive input data/information. Thus, taken alone, the additional element does not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a combination adds nothing 

Claims 18-24 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 17, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 17. For instance, Claims 18-24 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 18-24 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 17 into patent-eligible subject matter.
Claims 17-24 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kazman et al., “A Case Study in Locating the Architectural Roots of Technical Debt,” May 2015 (hereinafter .

As per Claim 17, Kazman discloses:
A system for improving a computer program’s quality by identifying a computer program quality corresponding to a measure of the computer program’s maintainability (page 179, “In this paper, we present a case study of identifying and quantifying such architecture debts in a large-scale industrial software project. Our approach is to model and analyze software architecture as a set of design rule spaces (DRSpaces). Using data extracted from the project’s development artifacts, we were able to identify the files implicated in architecture flaws and suggest refactorings based on removing these flaws.”), wherein the computer program’s maintainability is measured using a decoupling level metric corresponding to how the computer program can be decoupled into independently replaceable modules (page 181, “Reflected in source code, design rules are usually key interfaces or abstract classes that decouple other files into independent modules.” and “In general, a DRSpace can be seen as a selected set of files and a selected set of relations, such as inheritance, aggregation, or dependency. These files are clustered into a special form called a design rule hierarchy (DRH) [3], [4], [29] which identifies design rules and independent modules.”).
Kazman does not explicitly disclose:
wherein the system receives at least two inputs: (1) a dependency file comprising dependency relations among modules; and (2) a clustering file that contains design rule hierarchy (DRH) clustering information for the modules.
However, Xiao discloses:
wherein a system receives at least two inputs: (1) a dependency file comprising dependency relations among modules; and (2) a clustering file that contains design rule hierarchy (DRH) clustering information for the modules (Figures 1 and 3; page 764, “Figure 1 depicts an overview of our 4 data processing components and 1 visualization component: TitanGUI. StructureDSM Generator. This component takes the file dependency report generated by a reverse engineering tool, such as Understand as input. The output is a structure DSM, in the form of a .dsm file, that represents the structural dependencies between files in a project. HistoryDSM Generator. The input for this component includes a structure .dsm file and the revision history of a project, such as a SVN log. The user can specify a start and end date that designate the time span to consider in the generation. Evolutionary coupling is exported to a history dsm, also in the form of a .dsm file, that records the co-change frequencies between files in a project.” and “Figure 3 is a snapshot of TitanGUI, showing 4 sections: a top toolbar, a control panel on the left, a tree view, and a DSM view. The toolbar on the top contains action menus for .dsm file manipulation (open, save, etc), clustering a DSM based on package structure or ArchDRH structure, splitting a DRSpace based on selected classes, or extracting a subsystem based on a module selected from the tree view panel.”; page 765, “When the “ArchDRH cluster" menu is selected, the tree view will reflect a DRH structure.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xiao into the teaching 

As per Claim 18, the rejection of Claim 17 is incorporated; and Kazman further discloses:
wherein improved maintainability corresponds with a higher number of the independently replaceable modules than a number of the independently replaceable modules absent the improved maintainability (page 181, “Taking the DRSpace led by Pear.java in Table I as an example, we can see that this DRSpace has 139 files (DRSsize). Although it contains about 17% of all the files in the project, it has 36 (Bug2Files) of all the 55 files with more than 2 big fixes, about 65% (Bug2%) of the Bug2 space. The column “Dist size” shows the cumulative number of distinct files. For example, Pear.java, Apple.java, and Strawberry.java together contain 306 distinct files, covering 80% of Bug2 space.”).

As per Claim 19, the rejection of Claim 17 is incorporated; and Kazman further discloses:
wherein improved maintainability corresponds with a smaller file size of the independently replaceable modules than a file size of the independently replaceable modules absent the improved maintainability (page 181, “Taking the DRSpace led by Pear.java in Table I as an example, we can see that this DRSpace has 139 files (DRSsize). Although it contains about 17% of all the files in the project, it has 36 (Bug2Files) of all the 55 files with more than 2 big fixes, about 65% (Bug2%) of the Bug2 space. The column “Dist size”  example, Pear.java, Apple.java, and Strawberry.java together contain 306 distinct files, covering 80% of Bug2 space.”).

As per Claim 20, the rejection of Claim 17 is incorporated; and Kazman further discloses:
wherein the decoupling level metric corresponding to how the computer program can be decoupled into independently replaceable modules is defined as a decoupling level and the independently replaceable modules are separated into layers, wherein the decoupling level is the sum of all decoupling levels of the layers (page 181, “Reflected in source code, design rules are usually key interfaces or abstract classes that decouple other files into independent modules.” and “In general, a DRSpace can be seen as a selected set of files and a selected set of relations, such as inheritance, aggregation, or dependency. These files are clustered into a special form called a design rule hierarchy (DRH) [3], [4], [29] which identifies design rules and independent modules.” and “The DSM in Figure 2 presents a DRSpace generated from our case study with fake file names. This DRSpace is led by path1.Bean.java, and is clustered into 4 layers: l1: (rc1), l2: (rc2-rc19), l3: (rc20-rc25), l4: (rc26-rc27).”).

As per Claim 21, the rejection of Claim 17 is incorporated; and Kazman does not explicitly disclose:
wherein the dependency file is a design structure matrix DSM file.
However, Xiao discloses:
wherein a dependency file is a design structure matrix DSM file (page 764, “StructureDSM Generator. This component takes the file dependency report generated by a Understand as input. The output is a structure DSM, in the form of a .dsm file, that represents the structural dependencies between files in a project. HistoryDSM Generator. The input for this component includes a structure .dsm file and the revision history of a project, such as a SVN log. The user can specify a start and end date that designate the time span to consider in the generation. Evolutionary coupling is exported to a history dsm, also in the form of a .dsm file, that records the co-change frequencies between files in a project.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xiao into the teaching of Kazman to include “wherein the dependency file is a design structure matrix DSM file.” The modification would be obvious because one of ordinary skill in the art would be motivated to automatically extract the DRSpaces that capture most error-prone and change-prone files in a project (Xiao, page 763).

As per Claim 22, the rejection of Claim 17 is incorporated; and Kazman does not explicitly disclose:
wherein the dependency file is generated from a computer program source code.
However, Xiao discloses:
wherein a dependency file is generated from a computer program source code (page 764, “StructureDSM Generator. This component takes the file dependency report generated by a reverse engineering tool, such as Understand as input. The output is a structure DSM, in the form of a .dsm file, that represents the structural dependencies between files in a project. HistoryDSM Generator. The input for this component includes a structure .dsm file and .dsm file, that records the co-change frequencies between files in a project.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xiao into the teaching of Kazman to include “wherein the dependency file is generated from a computer program source code.” The modification would be obvious because one of ordinary skill in the art would be motivated to automatically extract the DRSpaces that capture most error-prone and change-prone files in a project (Xiao, page 763).

As per Claim 23, the rejection of Claim 22 is incorporated; and Kazman does not explicitly disclose:
wherein the computer program source code is reverse engineered.
However, Xiao discloses:
wherein a computer program source code is reverse engineered (page 764, “StructureDSM Generator. This component takes the file dependency report generated by a reverse engineering tool, such as Understand as input. The output is a structure DSM, in the form of a .dsm file, that represents the structural dependencies between files in a project. HistoryDSM Generator. The input for this component includes a structure .dsm file and the revision history of a project, such as a SVN log. The user can specify a start and end date that designate the time span to consider in the generation. Evolutionary coupling is exported to a .dsm file, that records the co-change frequencies between files in a project.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xiao into the teaching of Kazman to include “wherein the computer program source code is reverse engineered.” The modification would be obvious because one of ordinary skill in the art would be motivated to automatically extract the DRSpaces that capture most error-prone and change-prone files in a project (Xiao, page 763).

As per Claim 24, the rejection of Claim 17 is incorporated; and Kazman further discloses:
wherein the decoupling level metric for the computer program comprises a sum of decoupling level metrics for layers within the computer program (page 181, “Reflected in source code, design rules are usually key interfaces or abstract classes that decouple other files into independent modules.” and “In general, a DRSpace can be seen as a selected set of files and a selected set of relations, such as inheritance, aggregation, or dependency. These files are clustered into a special form called a design rule hierarchy (DRH) [3], [4], [29] which identifies design rules and independent modules.” and “The DSM in Figure 2 presents a DRSpace generated from our case study with fake file names. This DRSpace is led by path1.Bean.java, and is clustered into 4 layers: l1: (rc1), l2: (rc2-rc19), l3: (rc20-rc25), l4: (rc26-rc27).”).

Response to Arguments
Applicant’s arguments filed on February 2, 2021 have been fully considered, but they are not persuasive.

In the Remarks, Applicant argues:
The claims recite file types as input and these are not mental processes. Thus claim 17 (and dependent claims) further clarify a technical solution provided by the claims and that the claims are not directed to an abstract idea such as "mental processes." Just like Example 1 in the USPTO's Examples of Patentable Subject Matter (MPEP 2103.6) was directed to a patentable process for protecting code from viruses, the claimed system improves software quality by using decoupling level metric.
(See Remarks – page 4, emphasis added.)

Examiner’s response:
Examiner disagrees. With respect to the Applicant’s assertion that the claims recite file types as input and these are not mental processes, the Examiner respectfully submits that, as pointed out in the 35 U.S.C. § 101 rejections in the Final Rejection (mailed on 09/02/2020) and hereinabove, the claimed “wherein the system receives at least two inputs: (1) a dependency file comprising dependency relations among modules; and (2) a clustering file that contains the design rule hierarchy (DRH) clustering information for the modules” is not treated as a mental process but rather as an additional element that represents mere data gathering (receiving at least two inputs) and is recited at a high level of generality and is thus an insignificant extra-solution activity. Furthermore, as recognized by the courts, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to receive input data/information. Thus, taken alone, the additional element does not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the 
Therefore, for at least the reason set forth above, the rejections made under 35 U.S.C. § 101 with respect to Claims 17-24 are proper and therefore, maintained.

In the Remarks, Applicant argues:
Since it is eligible, we now turn to whether it is directed to a judicial exception. The invention here is directed towards improving computer quality and inextricably tied to computer technology and distinct from the types of concepts found by the courts to be abstract. In this way, the claim can be viewed to pass the standard set by the Federal Circuit: “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer [software].” DDR Holdings, LLC v. Hotels.com et al., 113 USPQ2d 1097 (Fed. Cir. 2014). Since the problems of computer performance are unique to computer technology, the claim is directed to patent eligible subject matter.
(See Remarks – page 4, emphasis in original.)

Examiner’s response:
Examiner disagrees. With respect to the Applicant’s assertion that the invention is directed towards improving computer quality and inextricably tied to computer technology, the Examiner respectfully submits that, in the Federal Circuit’s reasoning in DDR Holdings, the claimed invention is particular to the Internet and thus, is necessarily rooted in computer technology. Whereas, on the contrary, the Applicant’s invention is not particular to the Internet and thus, is not necessarily rooted in computer technology. Instead, the Applicant’s invention is DDR Holdings to the claimed invention.
Therefore, for at least the reason set forth above, the rejections made under 35 U.S.C. § 101 with respect to Claims 17-24 are proper and therefore, maintained.

In the Remarks, Applicant argues:
In particular with respect to claim 17, a decoupling level using computer modules is a uniquely computer technology-driven application. The solution described in the instant application (and as claimed in the pending claims) could be attached to arguably any computer program to improve its quality and it solves the problem of identifying certain architectural problems/debt in an automated way rather than doing what the action suggests, that is, manually trying to evaluate architecture by reviewing source code.
(See Remarks – page 4.)

Examiner’s response:
Examiner disagrees. With respect to the Applicant’s assertion that the solution described in the instant application (and as claimed in the pending claims) could be attached to arguably any computer program to improve its quality and it solves the problem of identifying certain architectural problems/debt in an automated way rather than doing what the action suggests, that is, manually trying to evaluate architecture by reviewing source code, the Examiner respectfully submits that the claims do not recite limitations being performed in an automated way. As pointed out in the 35 U.S.C. § 101 rejections in the Final Rejection (mailed on 09/02/2020) and 
Therefore, for at least the reason set forth above, the rejections made under 35 U.S.C. § 101 with respect to Claims 17-24 are proper and therefore, maintained.

In the Remarks, Applicant argues:
Assuming arguendo that claims are directed to an abstract idea, the amended claims nevertheless recite significantly more than an abstract idea. For example, at least for the recitations “wherein the system receives at least two inputs: (1) a dependency file comprising dependency relations among modules; and (2) a clustering file that contains the design rule hierarchy (DRH) clustering information for the module” in amended claim 1 [sic] recites significantly more than an abstract idea.
(See Remarks – page 5, emphasis in original.)

Examiner’s response:
Examiner disagrees. With respect to the Applicant’s assertion that the amended Claim 17 recites significantly more than an abstract idea, the Examiner respectfully submits that, as pointed out in the 35 U.S.C. § 101 rejections in the Final Rejection (mailed on 09/02/2020) and hereinabove, the additional element “wherein the system receives at least two inputs: (1) a dependency file comprising dependency relations among modules; and (2) a clustering file that contains the design rule hierarchy (DRH) clustering information for the modules” simply appends a well-understood, routine, and conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception is not indicative of an inventive concept. MPEP 2106.05(d)(II) expressly states that the courts have recognized the computer function of receiving or transmitting data over a network, e.g., using the Internet to gather data as a well‐understood, routine, and conventional computer function when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Thus, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to receive input data/information. Thus, taken alone, the additional element does not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a combination adds nothing that is not already present when looking at the additional element taken individually. The claim is not patent eligible.
Therefore, for at least the reason set forth above, the rejections made under 35 U.S.C. § 101 with respect to Claims 17-24 are proper and therefore, maintained.

In the Remarks, Applicant argues:
The action cited the inventors’ papers against the claims. The paper that the action refers to as the Kazman paper includes as its authors Kazman, Cai, Mo, and Xiao—inventors on the current application. The paper was published in May 2015, within a year of the current application's priority application 62/269,559 that was filed December 18, 2015, and any inventive material in the paper was invented by the inventors herein and thus is not citable as prior art under 35 USC 102/103.
(See Remarks – page 5.)

Examiner’s response:
Examiner disagrees. With respect to the Applicant’s assertion that any inventive material in the paper was invented by the inventors herein and thus is not citable as prior art under 35 U.S.C. § 102/103, the Examiner respectfully submits that, contrary to the Applicant’s assertion, the inventors of the claimed invention and the authors of the Kazman paper are not the same.
The inventors of the claimed invention are as follows:
1.	Yuanfang Cai
2.	Lu Xiao
3.	Frederick Kazman
4.	Ran Mo
The authors of the Kazman paper are as follows:
1.	Rick Kazman
2.	Yuanfang Cai

4.	Qiong Feng *
5.	Lu Xiao
6.	Serge Haziyev *
7.	Volodymyr Fedak *
8.	Andriy Shapochka *
* author who is not a named inventor of the claimed invention
As can be seen, there are 4 named inventors for the claimed invention, whereas there are 8 named authors for the Kazman paper. Qiong Feng, Serge Haziyev, Volodymyr Fedak, and Andriy Shapochka are not named inventors of the claimed invention. Furthermore, there is no explanation/evidence of Qiong Feng’s, Serge Haziyev’s, Volodymyr Fedak’s, and Andriy Shapochka’s involvements in the claimed invention. Therefore, the 35 U.S.C. § 102(b)(1)(A) exception does not apply to the Kazman paper and it can be treated as prior art under 35 U.S.C. § 102(a)(1).
In addition, if the Applicant would like to provide an explanation/evidence of Qiong Feng’s, Serge Haziyev’s, Volodymyr Fedak’s, and Andriy Shapochka’s involvements in the claimed invention, MPEP § 2153.01(a) states that “[t]he Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by the inventor or a joint inventor. 
Therefore, for at least the reason set forth above, the rejections made under 35 U.S.C. § 103 with respect to Claims 17-24 are proper and therefore, maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/